United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2474
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
Tomas Rodriguez, Jr.,                   *      [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: February 10, 2003

                                  Filed: February 18, 2003
                                   ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       Tomas Rodriguez pleaded guilty to conspiracy to distribute and possess with
the intent to distribute methamphetamine. 21 U.S.C. §§ 841(a), 846 (2000). After
conducting a sentencing hearing, the district court* applied three two-level increases
to Rodriguez’s offense level and sentenced Rodriguez to 168 months in prison.
Rodriguez appeals his sentence.



      *
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
      Rodriguez contends the district court committed clear error when it relied on
statements his co-defendants made, while testifying under their plea agreements, to
find Rodriguez possessed a gun during drug trafficking activity and also supervised
four different people at multiple stages during the conspiracy. United States v.
Fladten, 230 F.3d 1083, 1086 (8th Cir. 2000) (standard of review). Because we have
no reason to disturb the district court’s evaluation of the witnesses’ credibility, we
conclude the disputed factual findings are free from clear error and the district court
properly applied two-level sentencing enhancements based on these factual
determinations. U.S. Sentencing Guidelines Manual §§ 2D1.1(b)(1) (possession of
a gun during drug trafficking activity), 3B1.1(c) (role in the offense).


       Rodriguez also argues the district court committed clear error when it found
Rodriguez used a minor in the drug conspiracy. Fladten, 230 F.3d at 1086 (standard
of review). The minor was present when Rodriguez was arrested while in a storage
locker containing guns and drugs, and witnesses testified that Rodriguez used him to
deliver drugs and pick up money. (As discussed above, the district court’s reliance
on this testimony was free from error.) To find this individual was a minor, the
district court relied on the testimony of the police officer who booked the minor at a
juvenile facility where he was well known. The district court also considered the
testimony of one of Rodriguez’s co-defendants that this under-age individual told
many people he was seventeen years old and Rodriguez had commented that the
boy’s age could be a problem. We conclude the district court’s findings are not
clearly erroneous, and thus the district court properly applied a two-level
enhancement for Rodriguez’s use of a minor in commission of the offense. U.S.S.G.
§ 3B1.4.

      For the reasons stated above, we affirm Rodriguez’s sentence.




                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-